Citation Nr: 0009519	
Decision Date: 04/10/00    Archive Date: 04/20/00

DOCKET NO.  98-17 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for arthritis.  

4.  Entitlement to service connection for residuals of a 
right ankle abscess.  

5.  Entitlement to service connection for non-malignant 
melanoma and skin lesions on the arms.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1966 to September 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In his October 1998 substantive appeal, the veteran withdrew 
his appeal of the issue of service connection for venereal 
disease.

In a March 1999 rating decision, the RO favorably resolved 
the issue of entitlement to non-service connected pension 
benefits.  Therefore, this issue, which was originally 
included in the veteran's appeal, is not currently before the 
Board.  

In November 1998, the veteran submitted a new claim for 
service connection for bipolar disorder and manic depression.  
The RO denied this claim in a March 1999 rating decision.  
There is no indication in the claims folder that the veteran 
submitted a notice of disagreement with this decision.  
Therefore, the issue is not in appellate status.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's alleged PTSD and his period of active duty 
service.  

2.  There is no competent medical evidence of a nexus between 
the veteran's hypertension and his period of active duty 
service.  

3.  There is no competent medical evidence of a nexus between 
the veteran's arthritis of the cervical spine, or his alleged 
arthritis in other joints, and his period of active duty 
service.  

4.  There is no competent medical evidence of a nexus between 
the veteran's alleged residuals of a right ankle abscess and 
his period of active duty service.  

5.  There is no competent medical evidence of a nexus between 
the veteran's non-malignant melanoma and skin lesions on the 
arms and his period of active duty service.  


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.102 (1999).  

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

3.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1999).  

4.  The veteran's claim of entitlement to service connection 
for residuals of a right ankle abscess is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).  

5.  The veteran's claim of entitlement to service connection 
for non-malignant melanoma and skin lesions on the arms is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and hypertension).  

Similarly, under certain circumstances, diseases associated 
with exposure to certain herbicide agents used in support of 
military operations in Vietnam during the Vietnam era will be 
considered to have been incurred in service.  38 U.S.C.A. 
§ 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  See 38 U.S.C.A. 
§ 1116(a)(2) and 38 C.F.R. § 3.309(e) (listing the applicable 
diseases).   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Initially, the Board notes that although the veteran is 
diagnosed as having hypertension and arthritis of the 
cervical spine, there is no evidence that either disorder was 
manifest to a compensable degree within one year of the 
veteran's separation from service.  Therefore, the 
presumption of in-service incurrence is not applicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
Similarly, although the veteran had active service in 
Vietnam, the diagnosed skin disorder is not among the 
diseases associated with herbicide exposure.  Therefore, the 
skin disorder may not be presumed to have been incurred in 
service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Upon a review of the evidence of record, the Board finds that 
none of the veteran's claims are well grounded.  The first 
requirement of a well grounded claim is medical evidence of a 
current diagnosis of the claimed disorder.  In this case, 
there is no medical evidence showing that the veteran is 
diagnosed as having PTSD or any residuals of a right ankle 
abscess.  A claim is not well grounded if there is no present 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In addition, although the veteran claims to have 
arthritis in multiple joints, there is no current medical 
evidence of a diagnosis of arthritis other than in the 
cervical spine.  Thus, with respect to the other joints, the 
claim is not well grounded. Id.  

As to the remaining claims, the Board finds that the veteran 
is currently diagnosed as having hypertension, arthritis of 
the cervical spine, and non-malignant melanoma with skin 
lesions on the arms, such that the first requirement for a 
well grounded claim is met with respect to these claims.  As 
to the second requirement, the veteran generally asserts that 
he incurred each injury or disease in service.  For purposes 
of determining whether a claim is well grounded, the Board 
accepts the veteran's assertions as true.  Arms, 12 Vet. App. 
at 193; Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 
21.  

However, the Board finds that the remaining claims are also 
not well grounded because there is no competent medical 
evidence of a nexus between each disorder and service.  That 
is, there is simply no medical evidence that establishes a 
relationship between the veteran's hypertension, cervical 
spine arthritis, and skin disorder and his period of active 
duty service.  Absent such evidence, the claims are not well 
grounded.  Epps, 126 F.3d at 1468.  

In the March 2000 informal hearing presentation, the 
veteran's representative asserts that the claim for the skin 
disorder is well grounded because it is credible to associate 
the current skin disorder with skin problems shown in 
service.  A review of the veteran's service medical records 
shows treatment for a rash in September 1967, a mild 
depigmented spot on the right side of the nose and multiple 
small papules on the arms in December 1967, dermatitis on the 
right shoulder in July 1968, and mild folliculitis on the 
face in December 1968.  The August 1969 separation 
examination report is negative for any skin disorder.  The 
Board does not find that the evidence supports the conclusion 
that the veteran had a chronic skin disorder in service.  
38 C.F.R. § 3.303(b).  Moreover, even if the veteran asserts 
that he had continuous symptoms after service of a skin 
disorder noted in service, the claim is still not well 
grounded.  The provisions of 38 C.F.R. § 3.303(b) do not 
relieve a veteran of the burden of providing a medical nexus 
in order to establish a well grounded claim.  Rather, a 
veteran diagnosed with a chronic disorder must still provide 
a medical nexus between the current disorder and the putative 
continuous symptomatology.  Voerth v. West, 13 Vet. App. 117, 
120 (1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  

The Board emphasizes that there is no evidence to suggest 
that the veteran is a trained medical professional.  
Therefore, he is competent to relate and describe symptoms, 
but he is not competent to offer an opinion on matters that 
require medical knowledge, such as diagnoses or 
determinations of etiology.  Grottveit, 5 Vet. App. at 93; 
Espiritu, 2 Vet. App. at 494.  Therefore, the veteran's 
personal belief as to a diagnosis or relationship to service 
is not competent medical evidence required to establish a 
well grounded claim.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for PTSD, hypertension, arthritis, residuals of a 
right ankle abscess, or non-malignant melanoma with skin 
lesions on the arms.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Epps, 126 F.3d at 1468.  Therefore, the duty to 
assist is not triggered and VA has no obligation to further 
develop the veteran's claim.  Epps, 126 F.3d at 1469; Morton, 
12 Vet. App. at 486; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

If the veteran wishes to complete his application for service 
connection for any of the above discussed disorders, he 
should submit competent medical evidence that shows that he 
currently has the disorder and that establishes a 
relationship between the disorder and service.  38 U.S.C.A. § 
5103(a); Robinette, 8 Vet. App. at 77-80. 


ORDER

Service connection for PTSD is denied.  

Service connection for hypertension is denied.  

Service connection for arthritis is denied.  

Service connection for residuals of a right ankle abscess is 
denied.  

Service connection for non-malignant melanoma and skin 
lesions on the arms is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



